Judgment unanimously reversed, on the law, and a new trial granted. Memorandum: After he had been arraigned and assigned counsel on an unrelated matter, defendant was interrogated and a confession obtained on the instant charge in the absence of his assigned counsel. People v Rogers (48 NY2d 167) prohibits questioning under those circumstances and requires suppression of the statement. Although the Rogers rule was not in effect at the time of defendant’s arrest, the rule has been given retroactive effect (People v Albro, 52 NY2d 619, 624). (Appeal from judgment of Monroe County Court, Bergin, J. — rape, first degree, and other charges.) Present — Simons, J. P., Callahan, Denman, Moule and Schnepp, JJ.